UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership [Missing Graphic Reference] (Exact name of registrant as specified in its charter) California 000-17248 68-0023931 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California 94595 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17
